                                                                   Judge Christopher M. Alston
 1                                                                 Chapter 7

 2
                               UNITED STATES BANKRUPTCY COURT
 3                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 4   In re:
                                                            No. 18-13383-CMA
 5
     JACK CARLTON CRAMER, Jr.,
 6                                                           REPORT OF FUNDS RECEIVED
                                        Debtor.
 7

 8
              COMES NOW the Trustee, Edmund Wood, and submits this Report of Funds Received from
 9
     the Law Office of Wanda Reif Nuxoll PS in the amount of $50,000.00.
10
              The debtor refinanced the real property in this estate, paid all filed claims with interest, and
11

     paid $50,000.00 to the bankruptcy estate for the estimated administrative claims.
12

13            The closing statement is attached hereto.

14            DATED this 19th day of March 2021 at Brush Prairie, Washington.
15

16

17                                            /s/ Edmund J. Wood
                                              Edmund Wood, WSB # 03695
18

19

20

21

22

23

24

25

26

27

28

29
     REPORT ON SALE                                                                Wood & Jones, P.S.
30                                                                                        303 N. 67th Street
                                                                                         Seattle WA 98103
     Page 1                                                                                 (206) 623-4382
31

32
      Case 18-13383-CMA            Doc 220      Filed 03/22/21      Ent. 03/22/21 09:30:20           Pg. 1 of 6
                                                                                                                                                             OMB Approval No. 2502-0265

                               A. Settlement                Statement (HUD-1)
                                                    AMENDED FINAL

B. Type of Loan
 1.   X FHA 2.            RHS           3.       Conv. Unins.      6. File Number:                       7. Loan Number:                     8. Mortgage Insurance Case Number:
 4.     VA  5.            Conv. Ins.                               191942-22                             R742-4021013                        566-3336515-962
 C. Note: This form is furnished to give you a statement of actual settlement costs. Amounts paid to and by the settlement agent are shown.
          Items marked "(p.o.c.)" were paid outside the closing; they are shown here for informational purposes and are not included in the totals.
                                                                                                                                                                             ( 191942-22/ 41)

 D. Name and Address of Borrower:                              E. Name and Address of Seller:                                 F. Name and Address of Lender:
    Jack Carlton Cramer                                           Mortgage Coverage: $982,500.00                                 High Tech Lending, Inc.
    15605 63rd Avenue NE                                                                                                         2030 Main St., #350
    Kenmore, WA 98028                                                                                                            Irvine, CA 92614
 G. Property Location:                                         H. Settlement Agent: Law Office of Wanda Reif Nuxoll, PS (206)749-2850 I. Settlement Date:
    15605 63rd Avenue NE                                          22525 SE 64th Pl #245 Issaquah, WA 98027                               February 18, 2021
    Kenmore, WA 98028
                                                               Place of Settlement:
    King County, Washington                                                                                                              Disbursement Date:
                                                                  15605 63rd Avenue NE
                                                                  Kenmore, WA 98028                                                      February 25, 2021


J. Summary of Borrower's Transaction                                                           K. Summary of Seller's Transaction
100. Gross Amount Due from Borrower                                                            400. Gross Amount Due to Seller
101. Contract sales price                                                                      401. Contract sales price
102. Personal property                                                                         402. Personal property
103. Settlement charges to borrower (line 1400)                    27,135.42                   403.
104.                                                                                           404.
105.                                                                                           405.
Adjustments for items paid by seller in advance                                                Adjustments for items paid by seller in advance
106. City/Town taxes                                                                           406. City/Town taxes
107. County taxes                                                                              407. County taxes
108. Assessments                                                                               408. Assessments
109.                                                                                           409.
110. Payoff Cavalry SPV 1 LLC                                      11,863.97                   410.
111. Payoff Premier Bankcard LLC                                      460.45                   411.
112. Payoff Midland Funding LLC                                     1,028.72                   412.
113. Payoff Evergreen Health                                        2,189.03                   413.
114. Payoff Puget Sound Energy                                      1,797.83                   414.
115. Payoff King County Superior Court                              8,936.98                   415.
116. Payoff IRS 2009 through 2018                                  77,236.88                   416.
117. Payoff Administrative Expenses per Court Order                50,000.00                   417.
118. Payoff Real Estate Taxes through 2020 with interest through 2/26/21
                                                                   38,813.82                   418.
120. Gross amount due from Borrower                                          219,463.10        420. Gross amount due to Seller                                                          0.00
200. Amounts Paid by or in Behalf of Borrower                                                  500. Reductions in Amount Due to Seller
201. Deposit or earnest money                                                                  501. Excess deposit (see instructions)
202. Principal amount of new loan(s) $381,865.00                                               502. Settlement charges to seller (line 1400)
203. Existing loan(s) taken subject to                                                         503. Existing loan(s) taken subject to
204. Cash Portion of Initial Draw                                   38,186.50                  504. Payoff of first mortgage loan
205. Financed Closing Costs                                         27,321.42                  505. Payoff of second mortgage loan
206.                                                                                           506.
207.                                                                                           507.
208. Payoff Real Estate Taxes through 2020 with interest to 2/26/21 38,813.82                  508.
209. Payoff Administrative Expenses per Court Order                 50,000.00                  509.
Adjustments for items unpaid by seller                                                         Adjustments for items unpaid by seller
210. City/Town taxes                                                                           510. City/Town taxes
211. County taxes                                                                              511. County taxes
212. Assessments                                                                               512. Assessments
213. Payoff IRS 209 through 2018                                    77,236.88                  513.
214. Payoff Cavalry SPV 1 LLC                                       11,863.97                  514.
215. Payoff Premier Bankcard LLC                                       460.45                  515.
216. Payoff Midland Funding LLC                                      1,028.72                  516.
217. Payoff Evergreen Health                                         2,189.03                  517.
218. Payoff Puget Sound Energy                                       1,797.83                  518.
219. Payoff King County Superior Court                               8,936.98                  519.
220. Total paid by/for Borrower                                              257,835.60        520. Total reduction amount due Seller                                                   0.00
300. Cash at Settlement from/to Borrower                                                       600. Cash at Settlement from/to Seller
301. Gross amount due from Borrower (Line 120)                               219,463.10        601. Gross amount due to Seller (Line 420)                                               0.00
302. Less amount paid by/for Borrower (Line 220)                     (       257,835.60)       602. Less reductions due Seller (Line 520)                             (                 0.00)
303. CASH TO BORROWER                                                          38,372.50       603. CASH TO/FROM SELLER                                                                 0.00
The Public Reporting Burden for this collection of information is estimated at 35 minutes per response for collecting, reviewing, and reporting the data. This agency may not collect this
information, and you are not required to complete this form, unless it displays a currently valid OMB control number. No confidentiality is assured; this disclosure is mandatory. This is
designed to provide the parties to a RESPA covered transaction with information during the settlement process.




Certified to be a true copy of the original
Previous editions are obsolete                                                                                                                Printed on 02/25/21 at 10:18:00AM    191942-22/41
CERTIFIED COPY                                                                                                                                                                    HUD-1, Page 1



                  Case 18-13383-CMA                        Doc 220             Filed 03/22/21               Ent. 03/22/21 09:30:20                      Pg. 2 of 6
 L. Settlement Charges
 700. Total Real Estate Broker Fees                           $0.00                                                                Paid From             Paid From
       Division of commission (line 700) as follows:                                                                               Borrower's              Seller's
  701.                  to                                                                                                          Funds at              Funds at
                                                                                                                                   Settlement            Settlement
  702.                  to
  703. Commission paid at settlement
  704.
  800. Items Payable in Connection with Loan
  801. Our origination charge                                                 $6,000.00   (from GFE #1)
  802. Your credit or charge (points) for the specific interest rate chosen               (from GFE #2)
  803. Your adjusted origination charges                                                  (from GFE #A)                                 6,000.00
  804. Appraisal fee to High Tech Lending, Inc.                                           (from GFE #3)     fbo PropertyRate            1,000.00
  805. Credit report                                                                      (from GFE #3)
  806. Tax service                                                                        (from GFE #3)
  807. Flood certification                                                                (from GFE #3)
  808.
  900. Items Required by Lender to be Paid in Advance
  901. Interest from 02/17/21 to 03/01/21 to High Tech Lendi @ $              /day (12 days @ 2.82000%)   (from GFE#10)
  902. Mortgage insurance premium for          month to HUD                              (from GFE #3)                                 13,100.00
  903. Homeowner's insurance           for 1.0 year to   Travelers                       (from GFE #11)                                 1,842.00
  904.                                 for     year to
1000. Reserves Deposited with Lender
1001. Initial deposit for your escrow account                                             (from GFE #9)
1002. Homeowner's insurance              Months @ $              per Month
1003. Mortgage insurance premium         Months @ $              per Month
1004. Property taxes                     Months @ $              per Month
1005.                                    Months @ $              per Month
1006.                                    Months @ $              per Month
1007.                                    Months @ $              per Month
1008. Aggregate Adjustment
1100. Title Charges
1101. Title services and lender's title insurance to Law Office of Wanda Reif Nuxoll, PS (from GFE #4)                                  4,847.92
1102. Settlement Agent to Law Office of Wanda Reif Nuxoll, PS                $1,690.00
1103. Owner's title insurance                                                             (from GFE #5)
1104. Lender's title insurance to First American Title Insurance Company $1,012.92
1105. Lender's title policy limit
1106. Owner's title policy limit
1107. Agent's portion of the total title insurance premium to First American Title Insurance$1,012.92
                                                                                             Company
1108. Underwriter's portion of the total title insurance premium
1109. Courier Fee to Law Office of Wanda Reif Nuxoll, PS                       $125.00
1110. Signing to Metropolitan Services LLC                                     $350.00
1111. CPL Preparation to Law Office of Wanda Reif Nuxoll, PS                   $220.00
1112. Document Preparation Fee to Law Office of Wanda Reif Nuxoll, PS $1,100.00
1113. Payoff Processing Fee to Law Office of Wanda Reif Nuxoll, PS             $350.00
1200. Government Recording and Transfer Charges
1201. Government recording charges to King County                                         (from GFE #7)                                    345.50
1202. Deed $          ;      Mortgage $ 345.50 ;  Releases $
1203. Transfer taxes                                                                      (from GFE #8)
1204. City/County tax/stamps         Deed $        ; Mortgage $
1205. State tax/stamps               Deed $        ; Mortgage $
1300. Additional Settlement Charges
1301. Required services that you can shop for                                             (from GFE #6)
1302. HECM counsleing fee - Housing Options Provided for the Elderly                                          P.O.C.$175.00
1303.
1304.
1305.
1400. Total Settlement Charges (enter on lines 103, Section J and 502, Section K)                                                      27,135.42                     0.00




Certified to be a true copy of the original
Previous editions are obsolete                                                                                            Printed on 02/25/21 at 10:18:00AM    191942-22/41
CERTIFIED COPY                                                                                                                                                HUD-1, Page 2



                 Case 18-13383-CMA                     Doc 220         Filed 03/22/21          Ent. 03/22/21 09:30:20               Pg. 3 of 6
 Comparison of Good Faith Estimate (GFE) and HUD-1 Charges
 Charges That Cannot Increase                                     HUD-1 Line Number               Good Faith Estimate                              HUD-1
  Our origination charge                                               # 801                                 6,000.00                        6,000.00
  Your credit or charge (points) for the specific interest rate chosen # 802                                     0.00                            0.00
  Your adjusted origination charges                                    # 803                                 6,000.00                        6,000.00
  Transfer taxes                                                       # 1203                                    0.00                            0.00
 Charges That In Total Cannot Increase More Than 10%                                              Good Faith Estimate                              HUD-1
  Government recording charges                                        # 1201                                   531.50                         345.50
  Appraisal fee                                                       # 804                                  1,000.00                       1,000.00
                                                                      # 805                                      0.00                           0.00
                                                                      # 806                                      0.00                           0.00
                                                                      # 807                                      0.00                           0.00
  Mortgage insurance premium                                          # 902                                 13,100.00                      13,100.00
  Title services and lender's title insurance                         # 1101                                 4,847.92                       4,847.92
                                                                      # 1109                                                                    0.00
                                                                      # 1110                                                                    0.00
                                                                      # 1111                                                                    0.00
                                                                      # 1112                                                                    0.00
                                                                      # 1113                                                                    0.00
                                                                                  Total                     19,479.42                      19,293.42
                                                Increase between GFE and HUD-1 Charges           $      -186.00      or                 -0.95        %
 Charges That Can Change                                                                          Good Faith Estimate                              HUD-1
  Initial deposit for your escrow account                             # 1001
  Daily interest charges                                              # 901         $   /day
  Homeowner's insurance                                               # 903                                   1,842.00                       1,842.00
  HECM counsleing fee - Housing Options Provided for the Elderly      # 1302                                    175.00                         175.00

  Loan Terms

  Your initial loan amount is                                            $ 381,865.00
  Your loan term is                                                      N/A
  Your initial interest rate is                                              2.82000 %
  Your initial monthly amount owed for principal, interest and           $         N/A     includes
  any mortgage insurance is                                                    Principal
                                                                               Interest
                                                                               Mortgage Insurance
  Can your interest rate rise?                                               No x Yes, it can rise to a maximum of 12.82000%. The first
                                                                         change will be on 4/1/2021 and can change again every month after
                                                                         4/1/2021. Every change date, your interest rate can increase or
                                                                         decrease by 10.00%. Over the life of the loan, your interest rate is
                                                                         guaranteed to never be lower than 2.75000% or higher than
                                                                         12.82000%
  Even if you make payments on time, can your loan balance rise?               No   x Yes, it can rise to a maximum of $             Unknown                .
  Even if you make payments on time, can your monthly                     x No     Yes, the first increase can be on
  amount owed for principal, interest, and mortgage insurance rise?      and the monthly amount owed can rise to $                                  .
                                                                         The maximum it can ever rise to is $                          .
  Does your loan have a prepayment penalty?                              x No           Yes, your maximum prepayment penalty is $                           .

  Does your loan have a balloon payment?                                 x No            Yes, you have a balloon payment of $ N/A
                                                                         due in N/A                years on N/A              .

  Total monthly amount owed including escrow account payments                You do not have a monthly escrow payment for items, such as
                                                                         property taxes and homeowners insurance. You must pay these
                                                                         items directly yourself.
                                                                          x You have an additional monthly escrow payment of         $     0*
    *Paid by or through draws from the principal limit                   that results in a total initial monthly amount owed of $    0     .
                                                                         This includes principal, interest, any mortgage insurance and any
                                                                         items checked below:
                                                                         x Property Taxes
                                                                          x Homeowner's Insurance




Note: If you have any questions about the Settlement Charges and Loan Terms listed on this form, please contact your lender.
Certified to be a true copy of the original
Previous editions are obsolete                                                                                 Printed on 02/25/21 at 10:18:00AM    191942-22/41
CERTIFIED COPY                                                                                                                                     HUD-1, Page 3



                 Case 18-13383-CMA               Doc 220     Filed 03/22/21             Ent. 03/22/21 09:30:20           Pg. 4 of 6
                                      Amended Final HUD-1, Attachment
                Borrower: Jack Carlton Cramer
                          15605 63rd Avenue NE
                          Kenmore, WA 98028
                   Lender: High Tech Lending, Inc.
     Settlement Agent: Law Office of Wanda Reif Nuxoll, PS
                        (206)749-2850
   Place of Settlement: 15605 63rd Avenue NE
                        Kenmore, WA 98028

       Settlement Date: February 17, 2021
    Disbursement Date: February 25, 2021
     Property Location: 15605 63rd Avenue NE
                        Kenmore, WA 98028
                        King County, Washington

   Title Services and Lender's Title Insurance
   Payee/Description                                                              Disclosure       Borrower                Seller
   Law Office of Wanda Reif Nuxoll, PS                          (from GFE #4)       1,690.00
      Settlement Agent
   First American Title Insurance Company                       (from GFE #4)       1,012.92
      Lender's title insurance
   Law Office of Wanda Reif Nuxoll, PS                                                125.00
      Courier Fee
   Metropolitan Services LLC                                                          350.00
      Signing
   Law Office of Wanda Reif Nuxoll, PS                                                220.00
      CPL Preparation
   Law Office of Wanda Reif Nuxoll, PS                                              1,100.00
      Document Preparation Fee
   Law Office of Wanda Reif Nuxoll, PS                                                350.00
      Payoff Processing Fee

                  Total Title Services and Lender's Title Insurance                 4,847.92


   Payoffs
   Payee/Description                                                            Disclosure         Borrower                Seller
   Cavalry SPV 1, LLC                                                                              11,863.97
      Payoff Cavalry SPV 1 LLC
   Principal Balance                                11,142.27
   Additional Interest                                 721.70 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem
                  Total Payoff                      11,863.97

   Premier Bank Card LLC                                                                              460.45
      Payoff Premier Bankcard LLC
   Principal Balance                                  432.44
   Additional Interest                                 28.01 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem
                  Total Payoff                        460.45

   Midland Funding LLC                                                                              1,028.72
      Payoff Midland Funding LLC
   Principal Balance                                  966.14
   Additional Interest                                 62.58 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem
                  Total Payoff                      1,028.72

   Evergreen Health                                                                                 2,189.03
      Payoff Evergreen Health
   Principal Balance                                2,055.87
   Additional Interest                                133.16 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem
                  Total Payoff                      2,189.03

   Puget Sound Energy                                                                               1,797.83
      Payoff Puget Sound Energy
   Principal Balance                                1,688.47
   Additional Interest                                109.36 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem
                  Total Payoff                      1,797.83

   King County Superior Court                                                                       8,936.98
      Payoff King County Superior Court
   Principal Balance                                8,393.33
   Additional Interest                                543.65 From: 08/29/18 Through: 02/25/21 @ 0.000000 Per Diem

Certified to be a true copy of the original
Printed on 02/25/21 at 10:18:00AM by Wanda.Nuxoll                                                                    191942-22 / 41
CERTIFIED COPY                                                    Page 1 of 2


            Case 18-13383-CMA                Doc 220         Filed 03/22/21     Ent. 03/22/21 09:30:20    Pg. 5 of 6
                                          Amended Final HUD-1, Attachment
                    Total Payoff                    8,936.98

  To the best of my knowledge, the HUD-1 Settlement Statement which I have prepared is a true and accurate account of
  the funds which were received and have been or will be disbursed by the undersigned as part of the settlement of this
  transaction.

                                                                             Law Office of Wanda Reif Nuxoll, PS
                                                                             Settlement Agent
  WARNING: It is a crime to knowingly make false statements to the United States on this or any similar form. Penalties upon conviction
  can include a fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1010.




Certified to be a true copy of the original
Printed on 02/25/21 at 10:18:00AM by Wanda.Nuxoll                                                                             191942-22 / 41
CERTIFIED COPY                                                      Page 2 of 2


            Case 18-13383-CMA                Doc 220           Filed 03/22/21      Ent. 03/22/21 09:30:20            Pg. 6 of 6
